Citation Nr: 0333773	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  97-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1970 to August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).  The claim was subsequently transferred 
to the Waco RO.  In August 2002, the Board issued a decision 
which confirmed the denial of the veteran's claim to reopen.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2003, the 
Secretary of Veterans Affairs, and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
and remand the case to the Board for further action.  The 
Court granted that motion in an order issued later in June 
2003.  The case is now before the Board for further action 
consistent with the instructions set forth in the joint 
motion.  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claims during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the Joint Motion of June 2003, the parties agreed that 
because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The Board notes that the Court has 
held that 38 U.S.C. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as amended, apply to those claimants who 
seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C. § 5108.  See Quartuccio, 
supra.  The claims file does not contain a VCAA duty to 
assist/notify letter from the RO which pertains to the issue 
on appeal.  The RO did not provide the appellant with notice 
of the allocation of burdens in obtaining evidence necessary 
to support the claims.  Specifically, the VA failed to meet 
the requirement to provide notice to the appellant of the 
information and evidence necessary to substantiate the claim, 
including an explanation of which portion of any such 
information or evidence is to be provided by which party.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate (i.e. reopen) the claim 
and should indicate which portion of any 
such information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

3.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




